TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00576-CR


Robert Homer Owens II, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 0995878, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING



O R D E R
PER CURIAM
The order dated March 22, 2002, is withdrawn.  The motion for extension of time to
file appellant's brief is granted.  Appellant's counsel, Mr. Travis C. Williamson, is ordered to tender
a brief on appellant's behalf no later than May 6, 2002.  No further extension of time will be granted.
It is ordered March 25, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish